Case 2:20-cv-04292-MWF-GJS Document 15 Filed 10/02/20 Page 1 of 2 Page ID #:64


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                              JS-6

                              CIVIL MINUTES—GENERAL

 Case No. CV 20-4292 MWF (GJSx)                        Date: October 2, 2020
 Title:   Leemanuel Weilch v. GTB Agency, Inc., et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                              Court Reporter:
            Rita Sanchez                               Not Reported

            Attorneys Present for Plaintiff:           Attorneys Present for Defendant:
            None Present                               None Present

 Proceedings (In Chambers): ORDER DISMISSING ACTION WITHOUT
                            PREJUDICE

      On May 12, 2020, Plaintiff Leemanuel Weilch commenced this action against
 Defendants GTB Agency, Inc. and Nancy J. Park. (Complaint (Docket No. 1)).

        On July 22, 2020, the Court issued an Order directing Plaintiff to show cause
 (“OSC”), by no later than August 10, 2020, why the action should not be dismissed for
 lack of prosecution. (Docket No. 12). The Court told Plaintiff that he must apply to
 the Clerk for a default if a defendant ignored the proof of service. Specifically, the
 Court stated that if “Defendant does not timely file such a Response or ADA
 Application, Plaintiff must file an Application to Clerk to Enter Default … within five
 days after that Response or ADA Application due date [established by the proof of
 service]. Failure to do so will be deemed abandonment of this action and the Court
 will immediately dismiss it for lack of prosecution.” (Id. at 2).

       On August 7 and 10, 2020, Plaintiff filed Proofs of Service (“POS”) on
 Defendant GTB Agency, Inc. and Nancy J. Park. (Docket Nos. 13 and 14). The POS
 on Defendant GTB reflected personal service on the agent for service of process on
 July 20, 2020; Defendant GTB’s response was due August 10, 2020. The POS on
 Defendant Park reflected personal service on August 9, 2020; Defendant Park’s
 response was due August 31, 2020.

        It is well-established that a district court has authority to dismiss a plaintiff’s
 action due to her failure to prosecute and/or to comply with court orders. See Fed. R.

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-04292-MWF-GJS Document 15 Filed 10/02/20 Page 2 of 2 Page ID #:65


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

 Case No. CV 20-4292 MWF (GJSx)                        Date: October 2, 2020
 Title:   Leemanuel Weilch v. GTB Agency, Inc., et al.
 Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962) (noting that
 district court’s authority to dismiss for lack of prosecution is necessary to prevent
 undue delays in the disposition of pending cases and avoid congestion in district court
 calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
 court may dismiss action for failure to comply with any order of the court).

        Before ordering dismissal, the Court must consider five factors: (1) the public’s
 interest in expeditious resolution of litigation; (2) the Court’s need to manage its
 docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
 disposition of cases on their merits; and (5) the availability of less drastic sanctions.
 See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
 F.2d at 1260–61 (failure to comply with court orders).

       Taking all of these factors into account, dismissal for lack of prosecution is
 warranted. Plaintiff was specifically warned that he must apply to the Clerk for entry
 of default within five days of the response due dates. In this case, the applications
 were due on August 17, 2020 for Defendant GTB, and September 8, 2020 for
 Defendant Park.

       Accordingly, the action is DISMISSED without prejudice.

         This Order shall constitute notice of entry of judgment pursuant to Federal Rule
 of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
 treat this Order, and its entry on the docket, as an entry of judgment.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
